DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on July 26th, 2021 has been entered. Claims 1, 15, and 29-30 have been amended. Claims 1-6 and 8-30 are pending in the application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 15-18, 22, 25-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa et al. (US 2019/0182812 A1) in view of Faxer et al. (US 2019/0372732 A1).

Shimezawa et al. disclose a method for a terminal device configured to perform communication with a base station device using a first signal waveform with the following features: regarding claim 1, a method for wireless communication at a user a method for wireless communication at a user equipment (UE), comprising: receiving an indication of a spatial multiplexing configuration, comprising multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for transmitting two or more uplink channels (i.e. a terminal device 2 is configured to perform communication with a base station device 1 (fig. 8), the a terminal device 2 receiving a control information related to a frame configuration used for transmission of the uplink channels (PRACH, PUCCH, and the PUSCH) by the terminal device 2, and information is also related to a transmission mode related to spatial multiplexing in transmission of the uplink channels, dentifying, from the two or more uplink channels, a first uplink channel and a second uplink channel for transmission on a component carrier (i.e. the terminal device 2 after receiving the information from the base station 1, recognizing the uplink channels for transmission with transmitting unit 207), spatially multiplexing the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration (i.e. to generate and multiplexes the uplink channel such as the PUSCH or the PUCCH and the SRS (sounding reference signal), and generates a transmission signal,  the transmission process in the transmitting unit 207 is spatially multiplexing the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration), and simultaneously transmitting the spatially multiplexed first uplink channel and second uplink channel on the set of resources (i.e. the terminal device 2 simultaneously transmits of the uplink channels involving simultaneous transmission of the PUCCH or the PUSCH and sounding reference signal (SRS))”). 
Shimezawa et al. also disclose the following features: regarding claim 3, wherein the two or more uplink channels comprise at least two channels from a group consisting of: a physical uplink control channel (PUCCH), a physical uplink shared channel 
Shimezawa et al. is short of expressly teaching “receiving an indication of a spatial multiplexing configuration, comprising multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for transmitting two or more uplink channels” and “spatially multiplexing the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration”.
Faxer et al. disclose a method in a wireless device capable of uplink transmission in a wireless network with the following features: regarding claim 1, “receiving an indication of a spatial multiplexing configuration, comprising multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for transmitting two or more uplink channels” and “spatially multiplexing the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration” (Fig. 1, a block diagram illustrating the transmission structure of precoded spatial multiplexing in New Radio (NR), see teachings in [0004-0005 & 0052-0057] summarized as “receiving an indication of a spatial multiplexing configuration, comprising multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for transmitting two or more uplink channels” and “spatially multiplexing the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration (i.e. the uplink transmission of UE 110 (fig. 4) to gNB (network node) 120 is based on the a suitable precoder whose indication/information is included in spatial parameters, in this way the UE 110 is instructed with the transmission parameters it should use to transmit to the gNB, T.times.r precoder matrix “W”, which serves to distribute the transmit energy in a subspace of the NT dimensional vector space, and the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a precoder matrix indicator (PMI) specifying a unique precoder matrix in the codebook for a given number of symbol streams, the r symbols in s each correspond to a layer and r is referred to as the transmission rank, and the result is spatial multiplexing because multiple symbols can be transmitted simultaneously over the same time/frequency resource element (TFRE), and the number of symbols r is typically adapted to suit the current channel properties)”).

Regarding claim 25:
Shimezawa et al. disclose a method for a terminal device configured to perform communication with a base station device using a first signal waveform with the following features: regarding claim 25, a method for wireless communication, comprising: determining a spatial multiplexing configuration for a user equipment (UE) to simultaneously transmit two or more uplink channels on a component carrier via spatial multiplexing; identifying multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration, wherein each set of spatial parameters from the multiple sets of spatial parameters is to be applied to a respective uplink channel; transmitting an indication of the spatial multiplexing configuration and the multiple sets of spatial parameters to the UE; and receiving, from the UE, the first uplink channel, or the second uplink channel, or a combination thereof, on a set of resources of the a method for wireless communication, comprising: determining a spatial multiplexing configuration for a user equipment (UE) to simultaneously transmit two or more uplink channels on a component carrier via spatial multiplexing (i.e. a terminal device 2 is configured to perform communication with a base station device 1 (fig. 8), the a terminal device 2 receiving a control information, from a base station 1, related to a frame configuration used for transmission of the uplink channels (PRACH, PUCCH, and the PUSCH) by the terminal device 2, and information is also related to a transmission mode related to spatial multiplexing for simultaneously transmission of the uplink channels, wherein multiplexing unit 2075 multiplexes a modulated symbol and the uplink reference signal of each channel and arranges resulting data in a predetermined resource element), identifying multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration, wherein each set of spatial parameters from the multiple sets of spatial parameters is to be applied to a respective uplink channel (i.e. the terminal device 2 after receiving the information from the base station 1, and as identified by the base station 1, the terminal device 2 recognizing the uplink channels for transmission with transmitting unit 207, and after 
transmitting an indication of the spatial multiplexing configuration and the multiple sets of spatial parameters to the UE (i.e. the terminal device 2, receives from the base station 1, control information, from a base station 1, related to a frame configuration to generate and multiplexing the uplink channel such as the PUSCH or the PUCCH and the SRS (sounding reference signal), and for generating a transmission signal,  the transmission process in the transmitting unit 207 is spatially multiplexing the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration), and receiving, from the UE, the first uplink channel, or the second uplink channel, or a combination thereof, on a set of resources of the component carrier in accordance with each set of spatial parameters (i.e. the base station 1 receives from the terminal device 2 simultaneously transmits of the uplink channels involving simultaneous transmission of the PUCCH or the PUSCH and sounding reference signal (SRS), wherein the first uplink channel and the second 
Shimezawa et al. also disclose the following features: regarding claim 26, wherein the two or more uplink channels comprise at least two channels from a group consisting of: a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a physical random access channel (PRACH), and a sounding reference signal (SRS) (Fig. 18, a diagram illustrating an example of signaling related to a dynamic control method of an uplink signal waveform of the present embodiment, see teachings in [0217-0219] summarized as “the type of uplink communication includes uplink channels such as the PRACH, PUCCH, and PUSCH and uplink signals such as the SRS and the DMRS”); regarding claim 28, wherein transmitting the indication of the set of spatial parameters comprises: transmitting the indication of the set of spatial parameters via radio resource (RRC) signaling, or downlink control information (DCI), or a combination thereof (Fig. 8, a schematic block diagram illustrating a configuration of a base station device of the present embodiment, see teachings in [0101-0103] summarized as “scheduling control in the higher layer processing unit 101, a frequency and a sub frame to which the physical channel is allocated, a coding rate, a modulation scheme, and transmission power of the physical channels, are decided on the basis of the received channel state information, an estimation value, a channel quality, of a propagation path input from the channel measuring unit 1059, and the like and the control unit 103 generates the downlink control information (DCI) on the basis of the scheduling result of the scheduling control in the higher layer processing unit 101”).
spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration”.
Faxer et al. disclose a method in a wireless device capable of uplink transmission in a wireless network with the following features: regarding claim 25, identifying multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration (Fig. 1, a block diagram illustrating the transmission structure of precoded spatial multiplexing in New Radio (NR), see teachings in [0004-0005 & 0052-0057] summarized as “identifying multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration (i.e. the uplink transmission of UE 110 (fig. 4) to gNB (network node) 120 is based on the a suitable precoder whose indication/information is included in spatial parameters, in this way the UE 110 is instructed with the transmission parameters it should use to transmit T.times.r precoder matrix “W”, which serves to distribute the transmit energy in a subspace of the NT dimensional vector space, and the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a precoder matrix indicator (PMI) specifying a unique precoder matrix in the codebook for a given number of symbol streams, the r symbols in s each correspond to a layer and r is referred to as the transmission rank, and the result is spatial multiplexing because multiple symbols can be transmitted simultaneously over the same time/frequency resource element (TFRE), and the number of symbols r is typically adapted to suit the current channel properties)”).

Regarding claim 29:
Shimezawa et al. disclose a method for a terminal device configured to perform communication with a base station device using a first signal waveform with the following features: regarding claim 29, an apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive an indication of a spatial multiplexing configuration, comprising multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof for transmitting two or more uplink channels; identify, from the two or more uplink channels, a first uplink channel and a second uplink channel for transmission on a component carrier; spatially multiplex the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration; and simultaneously transmit the spatially multiplexed first uplink channel and second uplink channel on the set of resources (Fig. 9, a schematic block diagram illustrating a an apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (i.e. a terminal device 2 comprising a processor 201, memory 203 coupled with the processor 201 to cause the apparatus), receive an indication of a spatial multiplexing configuration, comprising multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof for transmitting two or more uplink channels (i.e. a terminal device 2 is configured to perform communication with a base station device 1 (fig. 8), the a terminal device 2 receiving a control information related to a frame configuration used for transmission of the uplink channels (PRACH, PUCCH, and the PUSCH) by the terminal device 2, and information is also related to a transmission mode related to spatial multiplexing in transmission of the uplink channels, wherein multiplexing unit 2075 multiplexes a modulated symbol and the uplink reference signal of each channel and arranges resulting data in a predetermined resource element, and as the plurality of predetermined parameters is used for spatial multiplexing, antenna port (s) may be defined so that a propagation channel carrying a certain symbol can be inferred from a propagation channel carrying another symbol in the same antenna port (s)), identify, from the two or more uplink channels, a first uplink channel and a second uplink channel for transmission on a component carrier (i.e. the terminal device 2 after receiving the information from the base station 1, recognizing the uplink channels for spatially multiplex the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration (i.e. to generate and multiplexes the uplink channel such as the PUSCH or the PUCCH and the SRS (sounding reference signal), and generates a transmission signal,  the transmission process in the transmitting unit 207 is spatially multiplexing the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration), and simultaneously transmit the spatially multiplexed first uplink channel and second uplink channel on the set of resources (i.e. the terminal device 2 simultaneously transmits of the uplink channels involving simultaneous transmission of the PUCCH or the PUSCH and sounding reference signal (SRS))”).
Shimezawa et al. is short of expressly teaching “receive an indication of a spatial multiplexing configuration, comprising multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof for transmitting two or more uplink channels” and “spatially multiplex the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration”.
Faxer et al. disclose a method in a wireless device capable of uplink transmission in a wireless network with the following features: regarding claim 29, receive an indication of a spatial multiplexing configuration, comprising multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink identifying multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration (i.e. the uplink transmission of UE 110 (fig. 4) to gNB (network node) 120 is based on the a suitable precoder whose indication/information is included in spatial parameters, in this way the UE 110 is instructed with the transmission parameters it should use to transmit to the gNB, including the precoding matrix, wherein technique supporting up to 4 or 8-layer spatial multiplexing for up to 8 antenna ports in the uplink (UL) with uplink channel dependent precoding, and the spatial multiplexing mode is targeted for use with high data rates in favorable channel conditions, hence the transmission to the UE, based on channel measurements in the uplink, an indication/information of a suitable precoder to use that is supposed to cover a large bandwidth and it may also be beneficial to match the frequency variations of the channel, so the UE is instructed with the transmission parameters it should use to transmit to the gNB, including the precoding matrix, wherein the core component in NR T.times.r precoder matrix “W”, which serves to distribute the transmit energy in a subspace of the NT dimensional vector space, and the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a precoder matrix indicator (PMI) specifying a unique precoder matrix in the codebook for a given number of symbol streams, the r symbols in s each correspond to a layer and r is referred to as the transmission rank, and the result is spatial multiplexing because multiple symbols can be transmitted simultaneously over the same time/frequency resource element (TFRE), and the number of symbols r is typically adapted to suit the current channel properties)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimezawa et al. by using the features as taught by Faxer et al. in order to provide a more effective and efficient system that is capable of receiving an indication of a spatial multiplexing configuration with parameter of spatial domain precoders, and spatially multiplexing the first uplink channel and the second uplink channel on a set of resources. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 30:
an apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to (i.e. a base station 1 comprising a processor 101, memory 103 coupled with the determine a spatial multiplexing configuration for a user equipment (UE) to simultaneously transmit two or more uplink channels on a component carrier via spatial multiplexing (i.e. a terminal device 2 is configured to perform communication with a base station device 1 (fig. 8), the a terminal device 2 receiving a control information, from a base station 1, related to a frame configuration used for transmission of the uplink channels (PRACH, PUCCH, and the PUSCH) by the terminal device 2, and information is also related to a transmission mode related to spatial multiplexing for simultaneously transmission of the uplink channels, wherein multiplexing unit 2075 multiplexes a modulated symbol and the uplink reference signal of each channel and arranges resulting data in a predetermined resource element), identify multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration, wherein each set of spatial parameters from the multiple sets of spatial parameters is to be applied to a respective uplink channel (i.e. the terminal device 2 after receiving the information from the base station 1, and as identified by the base station 1, the terminal device 2 recognizing the uplink channels for transmission with transmitting unit 207, and after receiving a control information of spatial multiplexing configuration, the multiplexing unit 2075 multiplexes a modulated symbol and the uplink reference signal of each channel and arranges resulting data in a predetermined resource element, and as the plurality of predetermined parameters is transmit an indication of the spatial multiplexing configuration and the multiple sets of spatial parameters to the UE (i.e. the terminal device 2, receives from the base station 1, control information, from a base station 1, related to a frame configuration to generate and multiplexing the uplink channel such as the PUSCH or the PUCCH and the SRS (sounding reference signal), and for generating a transmission signal,  the transmission process in the transmitting unit 207 is spatially multiplexing the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration), and receive, from the UE, the first uplink channel, or the second uplink channel, or a combination thereof, on a set of resources of the component carrier in accordance with each set of spatial parameters (i.e. the base station 1 receives from the terminal device 2 simultaneously transmits of the uplink channels involving simultaneous transmission of the PUCCH or the PUSCH and sounding reference signal (SRS), wherein the first uplink channel and the second uplink channel accordance of the spatial multiplexing configuration received on a set of resources of the component carrier)”).
Shimezawa et al. is short of expressly teaching “identify multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration”.
Faxer et al. disclose a method in a wireless device capable of uplink transmission in a wireless network with the following features: regarding claim 30, identify multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration (Fig. 1, a block diagram illustrating the transmission structure of precoded spatial multiplexing in New Radio (NR), see teachings in [0004-0005 & 0052-0057] summarized as “identify multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels based at least in part on the spatial multiplexing configuration (i.e. the uplink transmission of UE 110 (fig. 4) to gNB (network node) 120 is based on the a suitable precoder whose indication/information is included in spatial parameters, in this way the UE 110 is instructed with the transmission parameters it should use to transmit to the gNB, including the precoding matrix, wherein technique supporting up to 4 or 8-layer spatial multiplexing for up to 8 antenna ports in the uplink (UL) with uplink channel dependent precoding, and the spatial multiplexing mode is targeted for use with high T.times.r precoder matrix “W”, which serves to distribute the transmit energy in a subspace of the NT dimensional vector space, and the precoder matrix is typically selected from a codebook of possible precoder matrices, and is typically indicated by means of a precoder matrix indicator (PMI) specifying a unique precoder matrix in the codebook for a given number of symbol streams, the r symbols in s each correspond to a layer and r is referred to as the transmission rank, and the result is spatial multiplexing because multiple symbols can be transmitted simultaneously over the same time/frequency resource element (TFRE), and the number of symbols r is typically adapted to suit the current channel properties)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimezawa et al. by using the features as taught by Faxer et al. in order to provide a more effective and efficient system that is capable of identifying spatial parameter of spatial domain .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa et al. (US 2019/0182812 A1) in view of Faxer et al. (US 2019/0372732 A1) as applied to claim 1 above, and further in view of Kim et al. (US 2018/0270634 A1).

Shimezawa et al. and Faxer et al.  disclose the claimed limitations as described in paragraph 7 above. Shimezawa et al. and Faxer et al.  do not expressly disclose the following features: regarding claim 2, wherein simultaneously transmitting the spatially multiplexed first uplink channel and second uplink channel comprises: simultaneously transmitting the spatially multiplexed first uplink channel and second uplink channel using different transmit antennas or different antenna ports. 
Kim et al. disclose a method for transmitting and receiving data and/or control information for UE with the following features: regarding claim 2, wherein simultaneously transmitting the spatially multiplexed first uplink channel and second uplink channel comprises: simultaneously transmitting the spatially multiplexed first uplink channel and second uplink channel using different transmit antennas or different antenna ports (Fig. 6, a view illustrating an example of Component Carriers (CCs) and Carrier Aggregation (CA) in a Long Term Evolution-Advanced (LTE-A) system, see teachings in [0096-0099] summarized as “multi -antenna transmission scheme may include spatial multiplexing and increases transmission reliability by transmitting the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimezawa et al. with Faxer et al.  by using the features as taught by Kim et al. in order to provide a more effective and efficient system that is capable of simultaneously transmitting the spatially multiplexed uplink channels using different transmit antennas. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa et al. (US 2019/0182812 A1) in view of Faxer et al. (US 2019/0372732 A1)   as applied to claims 1 and 25 above, and further in view of Ouchi et al. (US 2013/0121280 A1).

Shimezawa et al. and Faxer et al. disclosed the claimed limitations as described in paragraph 7 above. Shimezawa et al. and Faxer et al. do not expressly disclose the following features: regarding claim 12, wherein the first uplink channel comprises a sounding reference signal (SRS) and the second uplink channel comprises a physical uplink control channel (PUCCH), or a physical uplink shared channel (PUSCH), or a combination thereof; regarding claim 27, further comprising: transmitting, over a backhaul link, an indication of the set of spatial parameters to a base station, wherein the first uplink channel is received from the UE and comprises a physical uplink control 
Ouchi et al. disclose a method for controlling transmission of a reference signal for channel estimation of the mobile station with the following features: regarding claim 12, wherein the first uplink channel comprises a sounding reference signal (SRS) and the second uplink channel comprises a physical uplink control channel (PUCCH), or a physical uplink shared channel (PUSCH), or a combination thereof (Fig. 2, a block diagram showing a schematic functional structure of a mobile station apparatus 3 of the present invention, see teachings in [0116-0121] summarized as “reference signal control unit 2051 outputs the SRS configuration information and the SRS transmission control information to the reference signal generation unit 206, wherein the SRS configuration information is information for setting parameters such as an SRS transmission bandwidth, and a transmission period as the SRS transmission control information is information indicating an SRS transmission control method, wherein an SRS of one uplink channel and the PUCCH of the other uplink channel may be allocated at the same subframe”); regarding claim 27, further comprising: transmitting, over a backhaul link, an indication of the set of spatial parameters to a base station, wherein the first uplink channel is received from the UE and comprises a physical uplink control channel (PUCCH), or a physical uplink shared channel (PUSCH), or a combination thereof (Fig. 2, a block diagram showing a schematic functional structure of a mobile station apparatus 3 of the present invention, see teachings in [0116-0121] summarized as “reference signal control unit 2051 outputs the SRS configuration information and the SRS transmission control information to the reference signal 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimezawa et al. with Faxer et al. by using the features as taught by Ouchi et al. in order to provide a more effective and efficient system that is capable of having first uplink channel comprises a SRS and the second uplink channel comprises a PUCCH. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa et al. (US 2019/0182812 A1) in view of Faxer et al. (US 2019/0372732 A1) and Ouchi et al. (US 2013/0121280 A1) as applied to claims 1 and 25 above, and further in view of You et al. (US 2017/0317794 A1).

Shimezawa et al., Faxer et al. and Ouchi et al. disclosed the claimed limitations as described in paragraph 7 above. Shimezawa et al., Faxer et al. and Ouchi et al. do not expressly disclose the following features: regarding claim 13, further comprising: transmitting, with the spatially multiplexed first uplink channel and second uplink channel on the set of resources, the SRS and data within a same orthogonal frequency- division multiplexing (OFDM) symbol period on the first uplink channel;

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimezawa et al. with Faxer et al. and Ouchi et al. by using the features as taught by You et al. in order to provide a more effective and efficient system that is capable of transmitting first uplink channel and second uplink channel, the SRS and data within a same OFDM symbol period. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa et al. (US 2019/0182812 A1) in view of Faxer et al. (US 2019/0372732 A1)   as applied to claims 1 and 25 above, and further in view of Babaei et al. (US 2019/0068317 A1).


Babaei et al. disclose relate to uplink control information and control channel monitoring in a multicarrier communication system with the following features: regarding claim 21, wherein the first uplink channel is transmitted in accordance with a first service and the second uplink channel is transmitted in accordance with a second service different from the first service (Fig. 28, an example UCI multiplexing process as per an aspect of an embodiment of the present invention, see teachings in [0276] summarized as “wireless device may transmit the first portion of the uplink control information via the first uplink channel based on the determining, and transmit a second portion of the uplink control information via a second uplink channel according to service, and the wireless device may receive one or more configuration parameters indicating simultaneous transmission on the first uplink channel and the second uplink channel”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimezawa et al. with Faxer et al. by using the features as taught by Babaei et al. in order to provide a more effective and efficient system that is capable of transmitting the first and the second uplink channels in accordance with a first service a second service. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa et al. (US 2019/0182812 A1) in view of Faxer et al. (US 2019/0372732 A1)    as applied to claims 1 and 25 above, and further in view of Park et al. (US 2018/0102817 A1).

Shimezawa et al. and Faxer et al. disclosed the claimed limitations as described in paragraph 7 above. Shimezawa et al. and Faxer et al. do not expressly disclose the following features: regarding claim 19, wherein the first uplink channel is quasi co- located with a first set of downlink reference signals and the second uplink channel is quasi co-located with a second set of downlink reference signals different from the first set of downlink reference signals; regarding claim 20, wherein the spatially multiplexed first uplink channel and second uplink channel are quasi co-located with a same set of downlink reference signals;
Park et al. disclose a method for reporting channel state information (CSI) based on a reference signal by a UE with the following features: regarding claim 19, wherein the first uplink channel is quasi co- located with a first set of downlink reference signals and the second uplink channel is quasi co-located with a second set of downlink reference signals different from the first set of downlink reference signals (Fig. 10, a diagram illustrating a CSI-RS configuration in a wireless communication system to which an embodiment of the present invention may be applied, see teachings in [0213 & 0301-0308] summarized as “UE can perform the detection/reception, channel estimation, and channel state report of a downlink reference signal through a QC /QCL assumption between antenna ports, and if two antenna ports have a QC/QCL relation 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimezawa et al. with Faxer et al. by using the features as taught by Park et al. in order to provide a more effective and efficient system that is capable of spatially multiplexing first uplink channel and second uplink channel are quasi co-located with a first set of downlink reference signals and the second uplink channel is quasi co-located with a second set of downlink reference signals. The motivation of using these functions is that it is more cost effective and dynamic.
Allowable Subject Matter
Claims 6, 8-11, 14 and 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        9/7/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473